Dunbar, J.
(dissenting).—I cannot agree with the majority so far as the motion is concerned. The statute is plain and mandatory. It is a simple question of one thing being done before another. It is not a question of any arbitrary divisions of time, whether of weeks, days or hours. When the copy was served the respondent had a right to consult the original in the clerk’s office immediately, and the law does not impose upon him the burden of calling again the next day before he can have access to that which it says shall be accessible before he is served. It being an undisputed fact that the original was not filed until after the copy was, I think the statement should be stricken.
On the merits I concur in the majority opinion.